LEHMAN, J.
The plaintiff sues for damages for breach of contract of employment. His testimony is full of inconsistencies and improbabilities, yet, if the record showed that the jury had agreed that he was telling the truth, I should be averse to disturbing their verdict. I believe, however, that they did not agree, and that their verdict represents only a compromise. They first returned and announced a disagreement. They were sent out to consider the case further, and again returned, and the foreman announced: “We agree to half the amount for the plaintiff, that he claims.” When polled, however, the sixth juror stated that “it is not entirely settled.” The trial justice sent them out again, and they returned and announced that their verdict was, “Half of the wages for plaintiff.” In view of these facts, as well as the unsatisfactory nature of the testimony, a new trial seems required in the interest of justice.
Judgment should be reversed, and a new trial granted, with costs to the appellant to abide the event. All concur.